DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Action filed 06/24/2020, Applicant amended Claim 1, 2, 4, 7, 8, 10, 11, 13, 15; cancelled claims 3 and 9, and added NEW claim 20.  Claims 1-2, 4-8, and 10-20 are currently pending.

Response to Arguments

Applicant’s arguments, see page 12, filed 10/22/2020, “With the amendment to paragraph [0065] of the specification, no addition drawing under 37 CFR 1.81(c) is needed.”, are not persuasive.  Merely editing the specification does not alleviate the requirement to provide drawings which are necessary in this application to understand the nature of the subject matter sought to be patented. (37 CFR 1.81(c )).  Also, “A continuation or divisional application may be filed under 35 U.S.C. 111(a)  using the procedures set forth in 37 CFR 1.53(b), by providing: (A) a new specification and drawings and a copy of the signed oath or declaration as filed in the prior application provided the new specification and drawings do not contain any subject matter that would have been new matter in the prior application; or (B) a new specification and drawings and a newly executed oath or declaration provided the new specification and drawings do not contain any subject matter that would have been new matter 

Applicant’s arguments, see pages 12-13, filed 10/22/2020, with respect to Claim rejections (1-19) under 35 U.S.C. 112a/b/d have been fully considered and are persuasive in view of the amendment.  The rejections have been withdrawn.

Applicant’s arguments, see pages 14-27, filed 10/22/2020, with respect to Claims 1-9, 14-15 and 18 under 35 U.S.C § 103 have been fully considered but are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case as detailed in the rejection below, Itoga et al. discloses a gasoline fueled direct injected internal combustion engine configured to selectively operate in and switch between a stratified (i.e. non-homogeneous) air/fuel mixture compression ignition (i.e. no spark ignition) combustion mode and a homogeneous air/fuel mixture spark-ignition mode based on engine operating conditions (See Fig. 7; ¶0025 and ¶0050-¶0052).  SAE_NPL#1 discloses that low-octane gasoline fuels may be advantageously used (instead of high cetane diesel fuels) as the preferred fuel in a direct injection, non-homogeneous (i.e. stratified) air/fuel mixture compression ignition engine.  Yamaoka et al. discloses methods (See Fig. 37-39) for “starting up” a gasoline-fueled direct injected engine including selecting between a spark ignition mode and a compression ignition mode based on the detected engine operating conditions: engine (coolant) temperature and ambient (Fig. 1, sensor 5) intake air temperature.  Finally, Nagatsu discloses methods and apparatus for controlling a gasoline fuel injected engine configured to selectively switch between 
It is the combined teachings of the prior art which are relied upon to form the basis of the rejection.  Non-obviousness cannot be shown by attacking references individually and alleging incompatibility of the references when the overall disclosures clearly and reasonably would have suggested to persons of ordinary skill in the art at the time of applicant’s filing, the claimed subject matter.
In response to Applicant’s Argument (Page 15) “However, neither the Itoga specification nor the claims record the purpose, function and effect of these technical features in the overall technical solution. All of Itoga's technical solutions are the purpose, function and effect of hybrid the homogeneous charge compression ignition (HCCI) combustion control mode and the spark ignition homogeneous charge combustion control mode SI (HCSI). Those skilled in the art know that the NHCCI mode of the present application does not require spark plug ignition, and does not need to be mixed with the HCSI (SI) mode. Therefore, those ordinary skilled in the art cannot Examiner respectfully disagrees.  Itoga discloses a gasoline-fueled internal combustion engine and control system configured such that the engine can switch between spark-ignited homogeneous air/fuel charge combustion and compression-ignited (i.e. non-spark ignited) stratified air/fuel charge combustion.  Applicant’s comments confirm as-much “the paragraph [0025] of Itoga specification does record some of the technical features of the NHCCI of amended claim 1, including14 Attorney Docket No. YUH-005compression ignition, diffusion combustion, stratified combustion and the ignition timing is determined by the injection time of gasoline.”.  (See pages 14-15).  Itoga states “The above and other objects, features, and advantages of the present invention will become more apparent from the following detailed description taken in conjunction with the accompanying drawings
In response to Applicant’s argument “Itoga discloses that "This determination is performed according to the engine speed NE and the demanded torque PMCMD, based on a combustion region map shown in FIG.8. In the combustion region map, the HCCI region corresponds to an operating region in which the engine speed NE is in a low to medium engine speed region, and the demanded torque PMCMD is in a low to medium load region. (please see paragraph [0051] of Itoga)"….. According to the teaching in paragraphs [0050] to [0052] of Itoga, when the engine speed is 0, no matter how high the engine (coolant) temperature or ambient temperature is, the engine must be started in SI combustion mode. Because the HCCI REGION shown in Figure 8 in Itoga is the target region of the CI (HCCI) set by Itoga…..The Engine of Itoga cannot break through the CI working range given in Fig. 8 to execute the CI combustion control mode, otherwise, those skilled in the art would be confusing….Therefore, it can be said with certainty that the engine of Itoga must adopt the SI combustion control mode instead of CI mode, when the speed is between 0 and NE1….In addition, Yamaoka, SAE and Nagatsu do not disclose the above feature (1).” (See pages 15-18); Examiner Respectfully disagrees.  In response to applicant's arguments that modification of Itoga to incorporate the teachings of Yamaoka (extending selection of optimal combustion mode to include the “starting up” region of engine speed/load), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case Yamaoka provides an advantageous improvement to engine systems already configured to selectively switch between compression-ignition and spark-ignition based combustion modes.  Specifically, Yamaoka discloses methods and apparatus for securing “a smooth 
In response to Applicant’s argument “Yamaoka's specification does not clearly document that its compression ignition does not rely on high-temperature exhaust gas. It is a misunderstanding that the Examiner judged that Yamaoka's compression ignition does not rely on the high- temperature exhaust gas. The Examiner's judgment is based on Yamaoka's Figure 38. Yamaoka has no written record that it does not rely on high-temperature exhaust gas to operate in HCCI mode…. Figure 37 records that the conditions of the engine operating HCCI mode need to rely on high-temperature exhaust, which is consistent with all the written records of Yamaoka's specification, and is consistent with the knowledge of those of ordinary skill in the art. However, FIG. 38 and FIG. 37 are contradictory. Therefore, those skilled in the art believe that there is an error between FIG. 37 and FIG. 38. Obviously, those skilled in the art believe that Figure 38 is wrong…. That is, it is wrong that the Yamaoka's engine does not rely on the high temperature exhaust gas, and it is wrong that the Yamaoka's engine can directly run the HCCI mode during the startup phase…. Therefore, Yamaoka cannot give substantive teaching, suggestion and inspiration to those skilled in the art to obtain the solution of amended claim 1.” (Pages 19-22); Examiner respectfully disagrees.  Yamaoka Fig. 37-38 clearly, and simply show that the decision process for determining which combustion mode to utilize during engine startup is based on engine (coolant) temperature and ambient (Fig. 1, sensor 5) intake air temperature.  That Fig. 37 happens to show exhaust gas temperature as one of the sensed inputs to the ECU does not support Applicant’s conclusion that exhaust gas temperature explicitly, implicitly, or otherwise is a factor in 
In response to Applicant’s argument “Secondly, Yamaoka is a homogeneous charge compression ignition engine (HCCI) (JP-A-10-56413 cited in paragraph [0002] of the Yamaoka specification and JP-A-11- 280507 cited in paragraph [0006] are both homogeneous charge compression ignition21 Attorney Docket No. YUH-005engine), which is different from amended claim 1. Amended claim 1 is the NHCCI combustion control mode. Thirdly, although Yamaoka stated in Fig. 38 that "when the engine cooling water temperature and intake air temperature are higher than the predetermined value", the S200 compression ignition operation is executed, but according to common knowledge, Yamaoka's engine cannot be started in homogeneous charge compression ignition (HCCI) combustion control mode without high-temperature exhaust gas (remaining in the cylinders). According to paragraphs [0304]-[0305] and [0317] of the Yamaoka, when Yamaoka executes the program in Fig.38, in addition to detecting the engine cooling water temperature and intake air temperature, it also detects the temperature of exhaust gas detected by the sensor 44 or 23, and calculate and judge whether the engine meets the conditions for HCCI mode operation. If Yamaoka executes the S165 program without analyzing and judging the detection data of sensors 44 or 23, it will cause the engine to lose fire, which is prohibited to make such attempts during the starting phase. The reason here is the same as that described in FIG. 8 of Itoga's specification. Yamaoka's engine cannot run HCCI mode between the speeds of 0-NE1 in FIG. 8 of Itoga's specification. This is common knowledge of those ordinary skilled in the art. Therefore, Yamaoka cannot give substantive teaching, suggestion and inspiration to those skilled in the art to obtain the solution of amended claim 1.” (Page 21-22); Examiner respectfully disagrees. Firstly, the previously recited rejections do not rely on HCCI teachings of Yamaoka relative to NHCCI.  The relevant teaching is that modifying Itoga to further include the ability to According to paragraphs [0304]-[0305] and [0317] of the Yamaoka ) of Yamaoka do NOT suggest or hint any consideration of exhaust gas temperature for the purpose of selecting optimal combustion mode for startup.  Instead, ¶0305 merely states “In addition to the configuration shown in FIG. 1, the embodiment is further provided with a temperature sensor 44 in the exhaust port 14. The temperature sensor 44 is used to detect temperature of the exhaust gas. The output value of the temperature sensor 44 is taken into the ECU 1.”.  In other words, the disclosure just acknowledges that the ECU receives a signal indicative of the exhaust gas temperature.  The disclosure does NOT actually link exhaust gas temperature directly or indirectly to the flowchart (Fig. 38) process (or associated written disclosure ¶0306-0309) for selecting combustion mode at startup based on engine (coolant) temperature and ambient intake air temperature.  
In response to Applicant’s argument “Therefore, the technical solution of amended claim 1 and technical effects thereof are unexpected by Yamaoka, and unexpected by Itoga in view of Yamaoka, SAE and Nagatsu. Therefore, amended claim 1 is non-obvious over Itoga in view of Yamaoka, SAE and Nagatsu…. For Nagatsu, the ambient temperature is equivalent to the temperature of the fresh air detected by SW2, and the intake air temperature (M) is the temperature that is about to enter the cylinder detected by SW5. .Amended claim 1 requires determining whether the engine can be started in the compression ignition mode based on the engine temperature and the ambient temperature out of the engine. Among them, the predetermined temperature of the engine varies with ambient temperature out of the engine, which clearly requires the ambient temperature outside of the engine. Therefore, Nagatsu is different from amended claim 1, and cannot teach or suggest to the skilled in the art, whom do not have motivation to obtain the technical solution of amended claim 1 of this application based on Nagatsu….. Lastly, amended claim 1 also defines not relying on the use of high temperature exhaust gas, which is unexpected by Nagatsu, either. Therefore, Applicant believes amended claim 1 is patentable over Itoga in view of Yamaoka, SAE_NPL#1 and Nagatsu. Claims 2, 4-6, and 14 depend upon claim 1, including all the technical features of claim 1. Thus claims 2, 4-6, and 14 are patentable at least for the same reason that claim 1 is patentable.” (pages 24-27); Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
In response to applicant’s remaining arguments (pages 28-29) directed towards claims 2-19, the arguments are reiterations of the same arguments addressed above with respect to claim 1.  A duplicate explanation of Examiners position will be omitted for the sake of brevity.

Claim Interpretation

Independent Claims 1 and 7 have been amended to include: the engine with the above hybrid combination mode can use high octane gasoline and operating in a second HCSI mode by changing the engine control program in an electronic control unit (ECU) or replacing the ECU; the high octane gasoline fuel with a research octane number of equal or greater than 89 is used in the engine or vehicle.
MPEP2111.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” As-claimed’ the amended limitations do not limit the claims since the limitations merely suggest and/or make optional (i.e. “can use”) but do not require steps to be performed or particular structure explicitly configured to operate in a second HCSI mode with high octane gasoline of equal to or greater than 89.  For the purpose of examination over the prior art the amended limitations will not be given patentable weight.
Claims 2-6 and 8-20 are dependent on Claim 1 or Claim 7 and therefore the claim interpretation applied to Claims 1 and 7 will be extended accordingly.



Claim Objections

Claims 1 and 7 (and any dependent claims thereafter) are objected to because of the following informalities:
Claims 1 and 7 recite: the engine with the above hybrid combination mode can use high octane gasoline and operating in a second HCSI mode by changing the engine control program in an electronic control unit (ECU) or replacing the ECU; the high octane gasoline fuel with a research octane number of equal or greater than 89 is used in the engine or vehicle.  As best understood by examiner “combination” should be “combustion”, and “operating” should be “operate”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoga et al. (U.S. PgPub 2009/0240422A1) in view of Yamaoka et al. (U.S. PgPub 2003/0226528A1) in view of SAE_NPL#1 (i.e. SAE Journal Article retrieved from the internet and originally Published November 2ndin further view of  Nagatsu et al. (U.S. 2012/0216776A1).
Regarding Claim 1, Itoga teaches: 
A method for operating an engine capable of a hybrid combustion mode (Fig. 7; ¶0025 and ¶0050-¶0052), the method comprising: 
directly injecting a fuel into a cylinder (¶0025; “The fuel injection valve 6 is of a direct fuel -injection type which is configured to directly inject fuel to the vicinity of the ignition plug 7 in the combustion chamber 3d. The fuel injection amount and fuel injection timing of the fuel injection valve 6 are controlled by controlling the valve-opening time period and the valve-closing timing thereof by an ECU 2 (see FIG. 2).”) ; 
selecting a gasoline (¶0024; “The engine is a GASOLINE engine..") as the fuel; 
operating the engine running under a non-homogenous combustion compression ignition(NHCCI) mode (i.e. "a stratified combustion mode"; see ¶0025 below and Fig. 8.  Examiner notes that although the acronym "HCCI" is referenced in the disclosure, it DOES NOT reference "homogenous charge compression ignition" anywhere.  Instead, ¶0025 explicitly defines this as a stratified self-ignition combustion mode where a stratified air/fuel mixture formed by fuel injection during the compression stroke is self-ignited due to adequate compression by the piston approaching compression stroke TDC.), comprising: directly injecting the gasoline into the cylinder during a compression stroke in which a piston moves from the BDC to the TDC (¶0025; “Further, the engine 3 has a homogeneous combustion mode (hereinafter referred to as the "SI combustion mode") in which a homogeneous air-fuel mixture generated by injecting fuel from the fuel injection valve 6 during the suction stroke is burned by spark ignition by the ignition plug 7, and a STRATIFIED combustion mode (hereinafter referred to as the "CI combustion mode") in which a stratified air-fuel mixture generated by injecting fuel from the fuel injection valve 6 DURING THE COMPRESSION STROKE is burned by self-ignition, and the switching of the combustion mode therebetween is controlled by the ECU 2.”); 
the ignition timing of the engine depending on the injection time of the low octane number gasoline into the cylinder by diffused compression ignition, and the combustion of a mixture of the gasoline and air is a stratified combustion (¶0025, “a stratified air-fuel mixture generated by injecting fuel from the injection valve 6 during the compression stroke is burned by self-ignition”. Fig. 8, NHCCI mode is possible in all speed/load region indicated by “HCCI REGION” which comprises an operating range of the engine.) ; 
 determining that a condition of NHCCI mode is not met and maintaining run of the engine at an additional cycle under HCSI mode, if the temperature of the engine is not greater than the predetermined temperature, (Fig. 7 and ¶0050-¶0052; if engine temperature is less than a predetermined temperature TWJUD then combustion mode is prohibited from executing Stratified Self-Ignition Mode (i.e. NHCCI) and selects homogeneous spark ignition combustion mode.); 
determining that the condition of NHCCI mode is met if the temperature of the engine is greater than the predetermined temperature (Fig. 7 and ¶0050-¶0052; if engine temperature IS greater than TWJUD and engine speed and LOAD are within the HCCI region of Fig. 8, for example engine load is greater than the minimum load depicted in Fig. 8, then the Stratified Self-Ignition Mode (i.e. NHCCI) is selected); 
changing the mode from HCSI mode to the NHCCI mode when the condition of NHCCI mode is met, and maintaining run of the engine at NHCCI mode; and 3 Attorney Docket No. YUH-001changing the mode from NHCCI mode to HCSI mode when the condition of NHCCI mode is no longer met (See ¶0050-¶0053 and Fig. 7) the engine with the above hybrid combination mode can use high octane gasoline and operating in a second HCSI mode by changing the engine control program in an electronic control unit (ECU) or replacing the ECU; the high octane gasoline fuel with a research octane number of equal or greater than 89 is used in the engine or vehicle (Itoga discloses a method of operating an engine capable of operating in a plurality of combustion modes and using a variety of octane rating gasoline fuels.)
Itoga teaches a method of operating a GASOLINE direct injected engine but does not explicitly teach: selecting a low octane number gasoline as the fuel with a Research Octane Number(RON) of -20 to 69
SAE_NPL#1 discloses that low-octane gasoline fuels may be advantageously used (instead of high cetane diesel fuels) as THE fuel in a direct injection, non-homogeneous (i.e. stratified) charge, compression ignition engine utilizing “a single injection pulse near but before TDC at low and moderate loads” (see at least page 13, it is readily understood fuel was being injected near but before “compression stroke” TDC).  The use of low-octane gasoline fuels including 40 RON, 65 RON, 72 RON, 78 RON, 84 RON and 91 RON are cited in the disclosure.  See for example “In Figure 1a it is to be noted that the difference from the diesel fuel decreases rapidly as the fuel octane number is decreased. In [ 6] the difference between a fuel of Derived Cetane Number, DCN of 39 (~ 40 RON, from Eqn.6 in [ 15]) and a 54 DCN diesel was negligible in terms of ignition delay in an engine with a compression ratio of 14:1 while it was significant when the compression ratio was 11.4:1 in the same engine [ 16]. Hence in the present case, with the compression ratio at 16:1, our judgement is that a fuel will not show a noticeably larger ignition delay compared to the 56 CN diesel unless its DCN is less than about 27 i.e. RON > ~65.” (Page 3) and Table 2 (Page 3).  As a result of the study several observations/advantages of achieving diffusion combustion self-ignition of direct injected (near compression stroke TDC) low-octane gasoline fuels, forming a stratified charge are disclosed: “In the long term, fuels much more like today’s gasoline rather than today’s diesel fuel could be used in CI engines to great advantage. Hence The optimum fuel might be in the 75 RON to 85 RON range for the engine compression ratio and operating conditions used. Lower octane fuels might start losing their advantage over diesel in terms of ignition delays while higher octane fuels will have ignition difficulties at lower loads and higher EGR levels. Gasoline fuels might prefer larger injector hole diameters and lower injection pressures. For a given engine design, a CI engine needs to be optimized on such a low RON gasoline to achieve targeted levels for emissions and operating parameters. The variables that could be used for optimization include intake pressures, EGR levels, thermal management to control in-cylinder temperatures, injector hole size and other design parameters, injection strategies such as the number, amount and timing of injection pulses. The low RON gasolines (e.g. straight-run naphtha) might also offer benefits in terms of better manufacturing efficiencies.” (Page 14).  Examiner notes mere suggestion by the researchers that "the optimum fuel might be in the 75 RON to 85 RON range" is associated with the specific normal engine compression ratio (i.e.“16:1) and operating conditions relied on in the experiments.  However, the broader teaching is that through routine experimentation/optimization of engine design and operating conditions, low-octane gasolines from 40 RON up to 91 RON can be advantageously used instead of conventional DIESEL FUEL, in late injection stratified-charge compression ignition engines.
Itoga to incorporate the teachings of SAE-NPL#1 to include: selecting a low octane number gasoline as the fuel with a Research Octane Number(RON) of -20 to 69 in order to “maintain the advantage over diesel fuel while easing low load, high speed and high EGR operation. It might also take less energy to manufacture such low octane fuel.” And in order to achieve “significantly lower smoke at low NOx operating conditions compared to the diesel fuel.”
Itoga teaches a method of operating a GASOLINE direct injected engine configured to switch between homogeneous spark ignition combustion and stratified self-ignition combustion based on engine operating conditions including engine coolant temperature, engine speed and engine load (e.g. demanded torque PMCMD).  However, Itoga does not explicitly teach selecting between the combustion modes for the purpose of "starting up" the engine.  
Therefore Itoga does not explicitly teach: when the engine is cold that a temperature of the engine is not greater than a predetermined temperature, starting up the engine under a homogenous combustion spark ignition(HCSI) mode; 
when the engine is hot that the temperature of the engine is greater than the predetermined temperature, starting up the engine under NHCCI mode, not relying on the use of high temperature exhaust gas;
Yamaoka teaches methods for operating and starting-up an engine including selecting between a spark ignition mode and a compression ignition mode based on engine operating conditions, engine temperature and ambient intake air temperature.: 
when the engine is cold that a temperature of the engine is not greater than a predetermined temperature, starting up the engine under a homogenous combustion spark ignition (HCSI) mode; when the engine is hot that the temperature of the engine is greater than the predetermined temperature, starting up the engine under NHCCI mode, not relying on the use of high temperature exhaust gas (See Fig. 38 and ¶0307-¶0310) in order to “realize a smooth engine start” (¶0310).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of Yamaoka to include: when the engine is cold that a temperature of the engine is not greater than a predetermined temperature, starting up the engine under a homogenous combustion spark ignition (HCSI) mode; when the engine is hot that the temperature of the engine is greater than the predetermined temperature, starting up the engine under NHCCI mode, not relying on the use of high temperature exhaust gas in order to realize a smooth engine start.
Neither Itoga nor Yamaoka explicitly teach: the predetermined temperature of the engine varies with ambient temperature out of the engine.
Nagatsu discloses “According to one aspect of the invention, a control device of a spark-ignition gasoline engine is provided, which includes an engine body having a cylinder of which a geometric compression ratio is set to 14:1 or above, and being supplied with fuel containing at least gasoline,”; ¶0007.  Additionally, Fig. 15-16 discloses a method of determining whether or not operating conditions are suitable for switching from spark ignition to compression ignition combustion mode.  “At Step SA4, the PCM 10 first reads the accelerator opening and the engine speed and, at Step SA5, the PCM 10 calculates the charging amount of the air-fuel mixture based on an intake air flow rate detected by the air flow sensor (AFS) SW1 and the cylinder internal pressure detected by the cylinder internal sensor (CPS) SW6. At Step SA6, the PCM 10 further reads the engine coolant temperature and the temperature of the intake air to be introduced into the cylinder 18. Thereby, a CI determination variable Y is calculated air-fuel mixture, the engine coolant temperature, and the intake air temperature.  [0143] The CI determination variable Y is calculated from, for example, the equation below, based on each of a function I of the accelerator opening (accelerator opening), a function J of the engine speed (1/engine speed), a function K of the charging amount of the air-fuel mixture (charging amount), a function L of the engine coolant temperature (engine coolant temperature), and a function M of the intake air temperature (intake air temperature). CI determination variable Y=I (accelerator opening)+J (1/engine speed)+K (charging amount)+L (engine coolant temperature)+M (intake air temperature).  [0144] This CI determination variable Y is an index of whether the air-fuel mixture can compression-ignite near the compression top dead center. In other words, the CI determination variable Y determines whether the engine 1 should be operated in the CI mode or SI mode. For example, as shown in FIG. 16A, if the CI determination variable Y is below a first threshold, there is a high possibility for a misfire to occur when the engine is to be operated in the CI mode, therefore, a determination can be performed to change the combustion mode to the SI mode and, on the other hand, if the CI determination variable Y is above a second threshold, there is a high possibility for a pre-ignition to occur when the engine is to be operated in the CI mode, therefore, the determination can be performed to change the combustion mode to the SI mode. Further, if the CI determination variable Y is above the first threshold and below the second threshold, the air-fuel mixture compression-ignites at an appropriate timing near the compression top dead center, therefore, a determination can be performed to change the combustion mode to the CI mode.” (See ¶0140-¶0145).  
In other words, determination of whether to switch to CI vs SI gasoline combustion mode is based at least on coolant temperature and intake air temperature (i.e. ambient temperature) of the engine.  For CI to be permitted, CI 
In view of the prior art disclosure it would have been obvious to a person of ordinary skill in the art at the time of applicant's filing to modify the predetermined engine temperature necessary for NHCCI mode to be variable based on an ambient temperatures (e.g. ambient air temperatures) in order to further expand the NHCCI operation region since it has been demonstrated in the prior art that an engine coolant temperature is only ONE condition which may be relied on for confirming that conditions are suitable for NHCCI operation and that other conditions (e.g. ambient air temperature) additionally influence whether or not overall conditions are suitable for NHCCI operation.  For example, Nagatsu discloses that a high ambient air temperature and a low coolant temperature, a high ambient air temperature and a high coolant temperature, and a low ambient air temperature and a high coolant temperature are all conditions which favorably improve the overall engine operating conditions suitable for NHCCI combustion.



Regarding Claim 2, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claim 1 as stated above.  Itoga further teaches: 
determining that the condition of NHCCI mode is met if the temperature of the engine is greater than the predetermined temperature (Fig. 7, step S1), and the speed of the engine is greater than a predetermined speed (Fig. 8, speed NE); and the load of the engine is greater than a predetermined load (Fig. 8, PMCMD),; in the speed range of the engine, the NHCCI mode has no upper speed limit; in the load range of the engine, the NHCCI mode has no upper limit; (Fig. 8, NHCCI mode is possible in all speed/load region indicated by “HCCI REGION” which comprises an operating range of the engine.).
Yamaoka teaches: starting up the engine under the HCSI mode; determining that the condition of NHCCI mode is not met and maintaining run of the engine at an additional cycle under HCSI mode, if at least one of the temperature of the engine is not greater than a predetermined temperature, changing the mode from HCSI mode to NHCCI mode when the condition of the NHCCI mode is met, and maintaining run of the engine under the NHCCI mode; and changing the mode from NHCCI mode to HCSI mode when the condition of NHCCI mode is no longer met. (See Fig. 37 and ¶0310; engine temperature greater than a threshold and intake air temperature (i.e. ambient air temperature) greater than a threshold are conditions for starting the engine and/or maintaining the engine in compression ignition mode.  Alternatively, when both of those temperatures are less than the predetermined temperature, spark ignition combustion is selected; in order to realize a smooth engine start.
Itoga to incorporate the teachings of Yamaoka to include: starting up the engine under the HCSI mode; determining that the condition of NHCCI mode is not met and maintaining run of the engine at an additional cycle under HCSI mode, if at least one of the temperature of the engine is not greater than a predetermined temperature, and an ambient temperature is not greater than a predetermined temperature; determining that the condition of NHCCI mode is met if the temperature of the engine is greater than the predetermined temperature, and the ambient4 Attorney Docket No. YUH-001temperature is greater than a predetermined temperature, and the intake pressure of the throttle valve is greater than the predetermined pressure, changing the mode from HCSI mode to NHCCI mode when the condition of the NHCCI mode is met, and maintaining run of the engine under the NHCCI mode; and changing the mode from NHCCI mode to HCSI mode when the condition of NHCCI mode is no longer met in order to realize a smooth engine start.
However, neither Itoga nor Yamaoka explicitly teach a further condition for selecting NHCCI (i.e. compression ignition combustion mode) comprising: and the intake pressure of the throttle valve is greater than the predetermined pressure or alternatively a further condition for selecting SI (i.e. spark ignition combustion mode) comprising: and an intake pressure of a throttle valve is not greater than a predetermined pressure
SAE_NPL#1 discloses engine operating conditions necessary for achieving stable NHCCI combustion.  Specifically, "The experiments presented in this paper were all performed on a 4-valve single-cylinder research engine with dimensions as presented in Table 1. All experiments were done with coolant and oil temperatures at 90°C and the inlet air temperature was kept at 60°C. Fuel was injected via a Bosch 7 hole injector, An external air compressor was used to simulate boosted conditions. When EGR was introduced, the exhaust backpressure was set 0.2 bar higher than the inlet manifold air pressure and the recirculated gases were cooled to the same temperature as the inlet air, i.e. 60°C.” (Page 2 “Experimental Setup”) and “All the  experiments described below were done with a single injection. FUEL AND OTHER EFFECTS ON MIXING AND COMBUSTION IN PARTIALLY PREMIXED MODE, NO EGR. We will first  consider the low load case at 1200 rpm. The inlet pressure was set at 1.1 bar absolute, the engine speed was fixed and a single injection was used.” (Page 4 Results).  In other words, intake pressure was mildly increased (i.e. boosted by aforementioned air compressor) above atmospheric pressure (i.e. universally accepted as 1.01325 bar at sea level.).  As a result, in order to achieve stable NHCCI with low-octane fuels, the experiment required intake pressure greater than atmospheric pressure.
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of SAE-NPL#1 to include: and the intake pressure of the throttle valve is greater than the predetermined pressure or alternatively a further condition for selecting SI (i.e. spark ignition combustion mode) comprising: and an intake pressure of a throttle valve is not greater than a predetermined pressure in order to achieve stable NHCCI using low-octane gasoline fuels.

Regarding Claim 4, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claim 2 as stated above.  SAE_NPL#1 further teaches: SAE_NPL#1 further teaches: the engine further comprising a turbocharger and the engine further comprising a mechanical supercharger (“A CI engine 
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of SAE-NPL#1 to include: the engine further comprising a turbocharger, or a mechanical supercharger in order to increase the inlet pressure necessary to achieve stable NHCCI using low-octane gasoline fuels.

Regarding Claim 5, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claim 2 as stated above.  SAE_NPL#1 further teaches: wherein the engine selecting a gasoline fuel with a research octane number in the range of 40-69 as the fuel during operation of the engine under the hybrid combustion mode. (“In Figure 1a it is to be noted that the difference from the diesel fuel decreases rapidly as the fuel octane number is decreased. In [ 6] the difference between a fuel of Derived Cetane Number, DCN of 39 (~ 40 RON, from Eqn.6 in [ 15]) and a 54 DCN diesel was negligible in terms of ignition delay in an engine with a compression ratio of 14:1 while it was significant when the compression ratio was 11.4:1 in the same engine [ 16]. Hence in the present case, with the compression ratio at 16:1, our judgement is that a fuel will not show a noticeably larger ignition delay compared to the 56 CN diesel unless its DCN is less than about 27 i.e. RON > ~65.” (Page 3 and Fig In other words, SAE_NPL#1 teaches an engine cylinder’s normal compression ratio and fuel octane # of direct injected gasoline fuel are results effective variables with respect to a desired amount of ignition delay.  More specifically, at a normal compression ratio of 14:1, the same ignition delay was observed with both 54 DCN Diesel fuel AND a DCN 39/40 RON gasoline.  However, when compression ratio was reduced to 11.4:1, for the same two fuels, there was observed a significant difference in ignition delay (i.e. longer delay for DCN39/40 RON gasoline fuel vs 56 CN diesel, see Fig. 1a).  Furthermore, the prior art discloses that for an engine with a normal compression ratio of 16:1, ignition delay difference is nominal between a 56CN diesel fuel and a DCN 27/ 65 RON gasoline fuel.
SAE_NPL#1 does not explicitly teach: wherein the engine further comprises a cylinder of a normal compression ratio of equal to or greater than 17, however it would have been obvious to one of ordinary skill in the art at the time the invention was made to adapt an engine to comprise a cylinder of a normal compression ratio of equal or greater than 17 combined with selecting a low-octane gasoline fuel within the range of 40-69 in order to achieve an optimized ignition delay similar to that achieved by comparable diesel fuel, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
(A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to 

Regarding Claim 6, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claim 2 as stated above.  SAE_NPL#1 further teaches: wherein the engine further comprises a cylinder of a normal compression ratio in the range of 12- 17 (See Page 3, Table 1; Normal compression ratio set at 16:1), and selecting a gasoline fuel with a research octane number of equal or less than 40 (The use of low-octane gasoline fuels including 40 RON, 65 RON, 72 RON, 78 RON, 84 RON and 91 RON are explicitly referenced in the disclosure.  See for example “In Figure 1a it is to be noted that the difference from the diesel fuel decreases rapidly as the fuel octane number is decreased. In [ 6] the difference between a fuel of Derived Cetane Number, DCN of 39 (~ 40 RON, from Eqn.6 in [ 15]) and a 54 DCN diesel was negligible in terms of ignition delay in an engine with a compression ratio of 14:1 while it was significant when the compression ratio was 11.4:1 in the same engine [ 16]. Hence in the present case, with the compression ratio at 16:1, our judgement is that a fuel will not show a noticeably larger ignition delay compared to the 56 CN diesel unless its DCN is less than about 27 i.e. RON > ~65.” (See Page 3, it is understood that cetane and RON indices share an inverse relationship.  In other words, as would be understood by persons of ordinary skill in the art at the time of applicant’s invention, a 40 RON gasoline fuel with corresponding DCN of 39 would have comparable or shorter ignition delay to 54DCN diesel fuel at compression ratio of 16:1.  As a result, 40 RON gasoline is a reasonable alternative to 54 DCN diesel with respect to ignition delay but additional disclosed benefits include reduced cost to manufacture/produce.) as the fuel during operation of the engine under the hybrid combustion mode.
Itoga to incorporate the teachings of SAE-NPL#1 to include: wherein the engine further comprises a cylinder of a normal compression ratio in the range of 12- 17, and selecting a gasoline fuel with a research octane number of equal or less than 40 in order to “maintain the advantage over diesel fuel while easing low load, high speed and high EGR operation. It might also take less energy to manufacture such low octane fuel.” And in order to achieve “significantly lower smoke at low NOx operating conditions compared to the diesel fuel.”.

Regarding Claims 7-8, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claims 1-2 as stated above.  Claims 7-8 are written in Apparatus claim format and are directed to the same subject matter as Claims 1-2 respectively with exception that Claims 7-8 recite “An Electronic Control Unit (ECU) configured to operate an engine in a hybrid combustion mode, wherein operation in the hybrid combustion mode comprises:”.  Examiner notes that both Itoga and Yamaoka, for example, explicitly recite an “ECU” (see for example Itoga Fig. 2, item 2 and ¶0048, ¶0050-¶0052) configured to operate the disclosed engine (Fig. 1) according to the disclosed combustion mode switching method(s), wherein the disclosed method of operating the engine is embodied as a "control program stored in the ROM" (¶0048, Itoga).  Therefore the prior art teaches all the “Apparatus Format” limitations of Claims 7-9 for at least the reasons presented above with respect to the rejections of claims 1-3.  A duplicate recitation of the grounds of rejection are omitted here for the sake of brevity.

Regarding Claim 14, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claim 1 as stated above.  SAE_NPL#1 further wherein the cylinder of the engine has a normal compression ratio of 9-22 (See Page 3, engine cylinder normal compression ratio set at 16:1) in order to “maintain the advantage over diesel fuel while easing low load, high speed and high EGR operation. It might also take less energy to manufacture such low octane fuel.” And in order to achieve “significantly lower smoke at low NOx operating conditions compared to the diesel fuel.”.
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of SAE-NPL#1 to include: wherein the cylinder of the engine has a normal compression ratio of 9-22 (See Page 3, engine cylinder normal compression ratio set at 16:1) in order to “maintain the advantage over diesel fuel while easing low load, high speed and high EGR operation. It might also take less energy to manufacture such low octane fuel.” And in order to achieve “significantly lower smoke at low NOx operating conditions compared to the diesel fuel.”.

Regarding Claim 15, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claim 8 as stated above.  SAE_NPL#1 further teaches: wherein the cylinder of the engine is configured to gain a realized compression ratio of 15-21 (For example, normal compression ratio is 16:1; intake pressure was boosted to 1.1 bar and 2.0 bar for successive tests.  As a result the "realized" compression ratios for each successive test were 17.6:1 and 32:1, respectively.) with at least one of turbocharger and mechanical super-charger, or both of them (“A CI engine operating on gasoline through the entire range is conceivable. Such an engine could be started by using spark ignition or a powerful glow plug, run with a single injection pulse near but before TDC at low and moderate loads. At high loads the fueling rate would be increased by additional injection pulses in the cycle. The engine will need to have an oxidation catalyst to control HC and CO emissions and a turbocharger or a supercharger.”; See page 13) in order to increase the inlet pressure (e.g. 1.1 bar absolute or 2.0 bar absolute are disclosed test conditions) necessary to achieve stable NHCCI using low-octane gasoline fuels.
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of SAE-NPL#1 to include: wherein the cylinder of the engine is configured to gain a realized compression ratio of 15-21 with at least one of turbocharger and mechanical super-charger in order to increase the inlet and/or charge pressure as necessary to achieve stable NHCCI using low-octane gasoline fuels.  

Regarding Claim 18, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claim 8 as stated above.  Itoga further teaches: further comprising a non-transitory computer readable medium with instructions recorded thereon; wherein the instructions are configured to program the ECU (See ¶0048, a "control program stored in the ROM" of the ECU).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Itoga et al. (U.S. PgPub 2009/0240422A1) in view of Yamaoka et al. (U.S. PgPub 2003/0226528A1) in view of SAE_NPL#1 (i.e. SAE Journal Article retrieved from the internet and originally Published November 2nd.
Regarding Claim 17, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teaches all the elements of Claim 14 as stated above.  However, neither explicitly teaches: further comprising an electric heating plug
Petridis teaches: further comprising an electric heating plug (“the method comprising selectively heating contents of the combustion chamber with a glow plug”; Abstract.  See also Fig. 1, item 26 “Glow Plug”; also Fig. 4 “activate heat source”) in order to help initiate autoignition (i.e. self-ignition) by increasing the temperature of the mixture in the vicinity of the plug.  As a result, during conditions where the desired autoignition conditions are difficult to achieve, combustion may be phased earlier and/or misfire may be avoided (Col. 2 lines 36-41).
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of Petridis to include further comprising an electric heating plug in order to help initiate autoignition (i.e. self-ignition) by increasing the temperature of the mixture in the vicinity of the plug.  As a result, during conditions where the desired autoignition conditions are difficult to achieve, combustion may be phased earlier and/or misfire may be avoided (Col. 2 lines 36-41).

Claims 10-13 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoga et al. (U.S. PgPub 2009/0240422A1) in view of Yamaoka et al. (U.S. PgPub 2003/0226528A1) in view of SAE_NPL#1 (i.e. SAE Journal Article retrieved from the internet and originally Published November 2nd.
Regarding Claim 10, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teach all the elements of Claim 8 as stated above.  However, neither explicitly teaches a "fuel selection switch", per so that is configured to allow a selection of two or more types of gasoline fuels for the engine.  Therefore the cited prior art does not explicitly teach: comprising a fuel selection switch that is configured to allow a selection of two or more types of gasoline fuels for the engine.
Ueda discloses a direct injected gasoline internal combustion engine (Fig. 1, item 1) and a controller (Fig. 1, item 40) configured to operate the engine in a plurality of combustion modes (Fig. 11, at least Stratified Charge Combustion w/self-ignition and Homogeneous Charge Spark Initiated Combustion).  Specifically, “An object of the present invention is to provide a spark ignition type stratified charge combustion internal combustion engine causing part of the preliminary air-fuel mixture to burn by self-ignition and thereby improving the thermal efficiency, reducing torque fluctuation, and enabling a reduction in the amount of production of unburnt hydrocarbons.” (¶0008).  Additionally, Ueda discloses the engine is configured to operate on both low octane gasoline, high octane gasoline, and any combination in-between “Note that the term "low octane fuel" in the present invention indicates fuel of an octane value lower than the lower limit 89 of the octane value of regular gasoline (No. 2) according to the specifications of JIS K 2202, while the term " high octane fuel" in the present invention indicates fuel of at least an octane value 89 according to the specifications of JIS K 2202 and for example indicates premium gasoline (No. 1) and regular gasoline (No. 2). Further, in the embodiments of the present invention explained later, when referring to "low octane fuel", this means fuel of an octane value of not more than 50 unless specially alluded to.” (¶0026).
Ueda further teaches: comprising a fuel selection switch (“When the operating region is one for stratified charge combustion injecting fuel once in the end period of the where the fuel supply control valve 23 is switched so that low octane fuel is supplied to the fuel injector 6.”; ¶0049) that is configured to allow selection of two or more types of gasoline fuels for the engine (Fig. 1, fuel selection switch(es) 23 are configured to allow selection of at least two types of fuel.  Specifically, a “high octane” and a “low octane” gasoline fuel respectively) in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark ignition prevents knock while selecting and injecting low octane fuel during compression ignition ensures self-ignition combustion.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of Ueda to include comprising a fuel selection switch that is configured to allow a selection of two or more types of gasoline fuels for the engine in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark ignition prevents knock while selecting and injecting low octane fuel during compression ignition ensures self-ignition combustion.).

Regarding Claim 11, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teach all the elements of Claim 7 as stated above.  However, neither explicitly teaches: wherein a fuel selection switch is configured to select the gasoline fuel directly injected into the cylinder from a high-octane gasoline fuel with a research octane number of equal or greater than 89, and the low-octane gasoline fuel with a research octane number(RON) of -20 to 69
wherein A fuel selection switch (“where the fuel supply control valve 23 is switched so that low octane fuel is supplied to the fuel injector 6.”; ¶0049) is configured to select the gasoline fuel directly injected into the cylinder, from a high-octane gasoline fuel with an octane number of equal or greater than 89 and the low octane gasoline fuel with A RESEARCH OCTANE NUMBER (RON) of -20 to 69. (See at least ¶0026; the fuel supply control valve is configured to select between high octane and low octane fuels.  High octane above 89 RON, and a low octane below 89 RON but preferably below 50 RON) in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark ignition prevents knock while selecting and injecting low octane fuel during compression ignition ensures self-ignition combustion.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of Ueda to include wherein a fuel selection switch is configured to select the gasoline fuel directly injected into the cylinder from a high-octane gasoline fuel with a research octane number of equal or greater than 89, and the low-octane gasoline fuel with a research octane number (RON) of -20 to 69 in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark ignition prevents knock while selecting and injecting low octane fuel during compression ignition ensures self-ignition combustion.).
Regarding Claim 12, the combination of Itoga, Yamaoka, and SAE_NPL#1, Nagatsu, and Ueda teach all the elements of Claim 11 as stated above.  
wherein, further configured to switch operation of the engine between the hybrid combustion mode and a second HCSI mode: wherein the low octane number gasoline with a research octane number of - 20 to 69 is directly injected into the cylinder during operation in the hybrid combustion mode; wherein a hiqh-octane gasoline fuel with a research octane number of equal or greater than 89 is directly injected into the cylinder during operation in the second HCSI mode. (See at least ¶0026; the fuel supply control valve is configured to select between high octane and low octane fuels.  High octane above 89 RON, and a low octane below 89 RON but preferably below 50 RON) in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark ignition combustion mode prevents knock while selecting and injecting low octane fuel during compression ignition combustion mode ensures self-ignition combustion.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of Ueda to include wherein, further configured to switch operation of the engine between the hybrid combustion mode and a second HCSI mode: wherein the low octane number gasoline with a research octane number of - 20 to 69 is directly injected into the cylinder during operation in the hybrid combustion mode; wherein a hiqh-octane gasoline fuel with a research octane number of equal or greater than 89 is directly injected into the cylinder during operation in the second HCSI mode in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark ignition combustion 
Regarding Claim 13, the combination of Itoga, Yamaoka, and SAE_NPL#1, Nagatsu, and Ueda teach all the elements of Claim 12 as stated above.  SAE_NPL#1 further teaches: wherein the engine further comprises a cylinder of a normal compression ratio of 11- 17 (See Page 3, Table 1; Normal compression ratio set at 16:1)  Also, (The use of low-octane gasoline fuels including 40 RON, 65 RON, 72 RON, 78 RON, 84 RON and 91 RON are explicitly referenced in the disclosure.  See for example “In Figure 1a it is to be noted that the difference from the diesel fuel decreases rapidly as the fuel octane number is decreased. In [ 6] the difference between a fuel of Derived Cetane Number, DCN of 39 (~ 40 RON, from Eqn.6 in [ 15]) and a 54 DCN diesel was negligible in terms of ignition delay in an engine with a compression ratio of 14:1 while it was significant when the compression ratio was 11.4:1 in the same engine [ 16]. Hence in the present case, with the compression ratio at 16:1, our judgement is that a fuel will not show a noticeably larger ignition delay compared to the 56 CN diesel unless its DCN is less than about 27 i.e. RON > ~65.” (See Page 3, it is understood that cetane and RON indices share an inverse relationship.  In other words, as would be understood by persons of ordinary skill in the art at the time of applicant’s invention, a 40 RON gasoline fuel with corresponding DCN of 39 would have comparable or shorter ignition delay to 54DCN diesel fuel at compression ratio of 16:1.  As a result, 40 RON gasoline is a reasonable alternative to 54 DCN diesel with respect to ignition delay but additional disclosed benefits include reduced cost to manufacture/produce.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of SAE-NPL#1 to include: wherein the engine further comprises a cylinder of a normal compression ratio of 11- 17 in order to “maintain the advantage over diesel fuel while 

Regarding Claim 19, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teach all the elements of Claim 8 as stated above.  Ueda teaches:  further comprising a fuel selection switch (“where the fuel supply control valve 23 is switched so that low octane fuel is supplied to the fuel injector 6.”; ¶0049); wherein the fuel selection switch is configured to select a gasoline fuel from a high-octane gasoline fuel with a research octane number of equal or greater than 89, and a low-octane gasoline fuel with a research octane number of -20 to 69 (See at least ¶0026; the fuel supply control valve is configured to select between high octane and low octane fuels.  High octane above 89 RON, and a low octane below 89 RON but preferably below 50 RON) in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark ignition prevents knock while selecting and injecting low octane fuel during compression ignition ensures self-ignition combustion.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of Ueda to include: further comprising a fuel selection switch; wherein the fuel selection switch is configured to select a gasoline fuel from a high-octane gasoline fuel with a research octane number of equal or greater than 89, and a low-octane gasoline fuel with a research octane number of -20 to 69 (See at least ¶0026; the fuel supply control valve is configured to select between high octane and low octane fuels.  High octane above 89 RON, and a low octane below 89 RON but preferably below 50 RON) 
Regarding Claim 20, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teach all the elements of Claim 7 as stated above.  Ueda teaches:  further comprising a fuel selection switch (“where the fuel supply control valve 23 is switched so that low octane fuel is supplied to the fuel injector 6.”; ¶0049); that is configured to allow a selection of two or more types of gasoline fuels for the engine (See at least ¶0026; the fuel supply control valve is configured to select between high octane and low octane fuels.  High octane above 89 RON, and a low octane below 89 RON but preferably below 50 RON) in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark ignition prevents knock while selecting and injecting low octane fuel during compression ignition ensures self-ignition combustion.)
Therefore it would have been obvious to one with ordinary skill in the art at the time of the invention to have modified Itoga to incorporate the teachings of Ueda to include: further comprising a fuel selection switch that is configured to allow a selection of two or more types of gasoline fuels for the engine (See at least ¶0026; the fuel supply control valve is configured to select between high octane and low octane fuels.  High octane above 89 RON, and a low octane below 89 RON but preferably below 50 RON) in order to optimally supply either a high or low octane fuel to the engine based on a selected combustion mode best suited for the current engine operating conditions.  (See ¶0045-¶0047; selecting and injecting high octane fuel during spark .

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoga et al. (U.S. PgPub 2009/0240422A1) in view of Yamaoka et al. (U.S. PgPub 2003/0226528A1) in view of SAE_NPL#1 (i.e. SAE Journal Article retrieved from the internet and originally Published November 2nd 2009: “FuelOctaneEffectsinthePartiallyPremixedCombustionRegimeinCompressionIgnitionEngines_Published2009”.) in view of Nagatsu et al. (U.S. 2012/0216776A1) in view of Jones (U.S. Patent 4037412).
Regarding Claim 16, the combination of Itoga, Yamaoka, and SAE_NPL#1, and Nagatsu teach all the elements of Claim 8 as stated above.  However, neither Itoga, Yamaoka, SAE_NPL#1, or Nagatsu explicitly teach: wherein the engine comprises a turbocharger and a mechanical super-charger; wherein the cylinder of the engine is configured to gain a realized compression ratio of equal or more than 17 by manipulating the cylinder with a normal compression ratio of equal or less than 11 through supplying the cylinder with an intake pressure equal or high than 1.7 atmospheric pressure (kg/square centimeter) with the turbocharger; wherein the cylinder of the engine is configured to gain a realized compression ratio of equal or more than 17 by manipulating the cylinder with a normal compression ratio of equal or less than 11 through supplying the cylinder with an intake pressure equal or high than 1.7 atmospheric pressure (kg/square centimeter) with the mechanical super-charger when the intake pressure is less than 1.7 atmospheric pressure (kg/square centimeter) by the turbocharger.  
Jones discloses certain advantages of two known types of conventional engine supercharging means as indicated above.  Specifically, exhaust driven turbochargers 
Additionally Jones teaches:  “With such a 2:1 pressure rise produced by the supercharger, and with the working chambers having a volumetric compression ratio of 8:1 or 10:1, the overall compression ratio becomes at least 16:1 which is sufficient for diesel operation.”(Col. 5 lines 45-52).
Therefore Jones teaches: wherein the engine comprises a turbocharger and a mechanical super-charger; wherein the cylinder of the engine is configured to gain a realized compression ratio of equal or more than 17 (Per col. 5 lines 45-52, the engine is configured to gain a realized/overall compression ratio of 16:1 to 20:1) by manipulating the cylinder with a normal compression ratio of equal or less than 11 through supplying the cylinder with an intake pressure equal or high than 1.7 atmospheric pressure (kg/square centimeter) with the turbocharger (2:1 pressure rise, meaning 2.0 atmospheric pressure); wherein the cylinder of the engine is configured to gain a realized compression ratio of equal or more than 17 by manipulating the cylinder with a normal compression ratio of equal or less than 11 through supplying the cylinder with an intake pressure equal or high than 1.7 atmospheric pressure (kg/square centimeter) with the mechanical super-charger (“For example, if the compression ratio of the supercharger is made equal to 2:1 and that of the main engine is made equal to 8:1, then the overall compression ratio becomes equal to 16:1 which is sufficient for diesel operation.”; Col. 2 lines 6-26.  Although, the example overall compression ratio for the mechanical supercharger is disclosed as 16:1, the exemplary engine is disclosed as alternately having a normal compression ratio of 10:1.  Applying the disclosed pressure rise ability of the supercharger results in a realized compression ratio of 20:1) when the intake pressure is less than 1.7 atmospheric pressure (kg/square centimeter) by the turbocharger (A mechanical supercharger can provide supercharging at low engine speed & load when sufficient exhaust energy to drive the turbocharger may not be present. However, upon reaching engine loads and speeds sufficient for driving the turbocharger, the turbocharger alone can provide the supercharging necessary to perform compression ignition while simultaneously realizing an improved thermal efficiency and reduced parasitic loss compared to mechanical supercharger operation) in order to realize the advantages of each known supercharging means with respect to the engines thermal efficiency (i.e. operating in stratified compression ignition), over the entire operating range (i.e. speed and load) of the engine.
wherein the engine comprises a turbocharger and a mechanical super-charger; wherein the cylinder of the engine is configured to gain a realized compression ratio of equal or more than 17 by manipulating the cylinder with a normal compression ratio of equal or less than 11 through supplying the cylinder with an intake pressure equal or high than 1.7 atmospheric pressure (kg/square centimeter) with the turbocharger; wherein the cylinder of the engine is configured to gain a realized compression ratio of equal or more than 17 by manipulating the cylinder with a normal compression ratio of equal or less than 11 through supplying the cylinder with an intake pressure equal or high than 1.7 atmospheric pressure (kg/square centimeter) with the mechanical super-charger when the intake pressure is less than 1.7 atmospheric pressure (kg/square centimeter) by the turbocharger in order to realize the advantages of each known supercharging means with respect to the engines thermal efficiency (i.e. operating in stratified compression ignition), over the entire operating range (i.e. speed and load) of the engine.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Michelini et al. (U.S. 2008/0135021A1) discloses “A system for controlling a multiple cylinder internal combustion engine, including a first group of cylinders to operate in an HCCI mode, a second group of cylinders to operate in a non-HCCI mode, and an engine controller operably coupled to the first and second groups of In some embodiments, at least some of the non-HCCI cylinders may be direct-injection stratified-charge spark ignition cylinders, homogeneous-charge spark-ignition cylinders, or heterogeneous-charge compression-ignition cylinders.” (¶0040, Fig. 3).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN R KIRBY/Examiner, Art Unit 3747
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747